Title: James Madison to Joseph C. Cabell, 5 October 1828
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Octr 5. 1828.
                            
                        
                        
                        I have duly recd. your letter of Sepr. 27. The object of mine of Sepr. 18 was to suggest the topics &
                            references which had occurred to me as supporting a constitutional doctrine in wch. we agreed, and in which I know you to
                            feel a particular interest. If as you suppose a publication of the views taken in the letter,
                            of the Tariff power in Congress, might have a useful tendency, the present can not I think be the moment for making the
                            experiment. Every political subject brought before the public however detached in its purpose is now mingled with the all
                            absorbing one of the Presidential contest, and judged according to the bearing ascribed to it by the imaginations or
                            suspicions of heated partizans. To obtain a fair hearing for the power in question, it must be best to wait at least, till
                            the public mind shall be left, by the approaching termination of that contest in a more cool & tranquil State.
                            Arguments & evidences, which after that event might be heard with patience, and even candor by those appealed to,
                            would in their existing excitement be received with a prejudice, and with perhaps hasty commitments very unfavorable to
                            the result wished for.
                        I felt much regret at not being able to join my Colleagues on the 1st. inst: My health was in too feeble a
                            State for such a trial of it. It begins now to be decidedly improving
                        
                            
                                
                            
                        
                    